777 N.W.2d 156 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Benjamin Houghton BEACH, Defendant-Appellant.
Docket No. 139080. COA No. 287697.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand and the motion to hold application in abeyance are DENIED.